The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 5/25/2022.  Claim 21-26, 29-39 are pending, claims 1-20, 27-28 and 40 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Drawings
Applicant’s amendments to the specification have overcome the prior Objections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically as to claims 21 and 31, the limitation of  a mobile device “displaying… four vertically stacked windows, each for receiving…account number” and “receiving… entry of the… payment account numbers” and “transmitting… over a network, the payment account number to a web site” is not described in the specification.  The specification provides for using a mobile device, with an application, contacting a remote server, which may operate a website and the web site may have a web page which may have data entry fields but does not provide for inputting the numbers on the GUI and having stacked windows for receiving  account numbers (see originally filed specification paragraph 44).  The specification discloses the stacked windows are the display of the numbers  Additionally, the specification does not provide for “receiving, by the mobile device via user input from a user of the mobile device to the display via the GUI, entry of the first, second, third, and fourth segments of the payment account number into the four vertically stacked windows, respectively;” “and transmitting, by the mobile device over a network, the payment account number to a Web site, wherein the Web site performs a payment transaction using the payment account number.”  The instant specification briefly mentions a possible advantage and/or use of this formatting “if an account identifier has four segments, with four characters in each segment, the Web page may have four windows so that the user may enter the four segments” (see para 44). 
Specifically as to claims 22-24 and 38-39, the claims recite ‘generating by the mobile device a fifth(sixth) window on the GUI”  is not described in the specification.  The specification provides for using a mobile device, with an application, to access a web page but does not provide for generating by the mobile device a fifth(sixth) window on the GUI
Claims 25-26, 29-30, and 32-37 are rejected for similar reasons as depending from and including the limitations of claims 21 and 31.
	  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-26, 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically as to claims 21 and 31, he specification provides for displaying the payment account number but not for fillable fields (windows).  The claims are indefinite as the metes and bounds of the claims are unclear because applicant has failed to particularly point out and distinctly claim the invention by not providing presenting and filling form fields
Claims 22-26, 29-30, and 32-37 are rejected for similar reasons as depending from and including the limitations of claims 21 and 31.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26, 29-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites displaying  four vertically stacked windows for receiving account numbers, receiving entry of the account numbers into the windows, and transmitting payment account numbers. 
Claims 21-26, 29-39 are directed to a method and product, which are/is one of the statutory categories of invention.  (Step 1: YES).
	Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent product claim 31.  
The claim as a whole recites a commercial or legal interaction of sales activities of payment devices for payment which falls within the abstract grouping of a certain method of organizing human activity. The claimed invention is a method that allows for displaying stacked windows for receiving account numbers, receiving entry of the numbers into the windows and transmitting a payment account number for a payment transaction which is a sales activity, falling into certain methods of human activity. Thus, the claim recites an abstract idea. Claim 31 are also abstract for similar reasons  (Step 2A Prong 1: YES.  The claims recite an abstract idea).
The claim as a whole recites a fundamental economic practice of a sales/payment activity. The claimed invention is a method that allows for users to display windows for receive account numbers, inputting the numbers and transmit payment account number information which is a method of managing human activity. The mere nominal recitation of a generic mobile device, GUI, network and processor (claim 31) do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and transmitting payment account numbers in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing payment process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device with a processor, GUI and network to perform the displaying, receiving and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 21 and 31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  	
	Dependent claims 22-26, 29-30 and 32-39 further define the abstract idea that is present in their respective independent claims 21 and 31 and thus correspond to Certain Methods of Organizing Human Activity and are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 35 provides a generic computer component of a contactless element amounts to no more than mere instructions to apply the exception using a generic computer component.  Therefore, the dependent claims are directed to an abstract idea.  
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-26, and 29-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al.  (2012/0310760 A1) in view of Chan (US 2010/0217682 A1).
Specifically as to claims 21 and 31, Phillips et al. disclose a method (and related mobile device performing a method) comprising: displaying, by a mobile device via a GUI on a display of the mobile device, four vertically stacked windows, each for receiving first, second, third, and fourth segments of a payment account number, respectively, wherein the GUI further comprises divider elements between adjacent windows of the four vertically stacked windows  (see para 29  for uploading ID #s); receiving, by the mobile device via user input from a user of the mobile device to the display via the GUI, entry of the first, second, third, and fourth segments of the payment account number into the four vertically stacked windows, respectively (see para 29 images do not overlap; para 32-33, “personalization“ and upload/download card data, user put to access ); and transmitting, by the mobile device over a network, the payment account number to a Web site, wherein the Web site performs a payment transaction using the payment account number (see para 39-42 and 55, POS is within the scope of web site payment based on the broadest reasonable interpretation of the instant specification see para 23 and 57) but does not specifically disclose wherein the GUI further comprises divider elements between adjacent windows of the four vertically stacked windows.
Chan teaches a fillable electronic form delivered to a device for display including numerous fields for the client’s billing information, including name, various fields for address, various fields for credit card and telephone number and if some other type of card was being used, corresponding fields may be displayed in fillable electronic form (see figure 6A, para 32 “if some other type of card was being used, such as a debit card or some type of reward program card, corresponding fields may be displayed in fillable electronic form 600A”). 
 It would have been obvious to one of ordinary skill in the art at the effective date of filing the invention to include in the mobile device payment application of Phillips et al. the ability to present the form fields as stacked vertical fields with divider elements between the fields as taught by Chan because  Chan teaches the form fields correspond to the card, if the card has 4 stacked vertical fields of 4 numbers than the fillable form uploaded to the app would be the same(see page 32 of Chan).  Further, Phillips et al. teaches the mobile telephone may present the same or similar information to the user in other ways including by displaying simple strings of characters that indicated payment card account number (see Phillips et al. para 58).
Specifically as to claims 22 and 38, generating, by the mobile device, a fifth window on the GUI; receiving, by the mobile device, entry of a card verification value (CVV) into the fifth window; and transmitting, by the mobile device, the CVV to the Web site, wherein the Web site uses the CVV in performing the payment transaction (see Phillips et al.  para 36 “Those who are skilled in the art will recognize that payment card account numbers are a type of identification number. From earlier discussion it will be understood that card-face images for other types of cards may be displayed in addition to or instead of the payment card face images, and that identification numbers other than payment card account numbers may be included in such card-face images for other types of cards”).
Specifically as to claims 23 and 39, generating, by the mobile device, a sixth window on the GUI; receiving, by the mobile device, entry of a date into the sixth window; and transmitting, by the mobile device, the date to the Web site, wherein the Web site uses the date in performing the payment transaction (see Phillips et al. para 39 “the information shown on each of the card-face images 802 to 808 can include information such as the payment card account number, issuer bank name, issuer logo, card account holder name, the expiration date”).  
Specifically as to claim 24, wherein the date is an expiration date of an account corresponding to the payment account number (see Phillips et al. para 39 “the information shown on each of the card-face images 802 to 808 can include information such as the payment card account number, issuer bank name, issuer logo, card account holder name, the expiration date”).  
Specifically as to claim 25, each segment of the payment account number has exactly four numbers (see Phillips et al. para 29 and 36).  
Specifically as to claim 26, the payment account number includes a bank identification number (see Phillips et al. para 29, fig 8).  
Specifically as to claim 29, the payment account number is a primary account number (PAN) of a credit, debit, or gift card (see Phillips et al. para 29, fig 8).  
Specifically as to claims 30 and 36, wherein the GUI further displays a card name and one or more user elements (see Phillips et al. para 29, fig 8).  
Specifically as to claim 32, a body housing the non-transitory computer-readable medium (see Phillips et al. para 20 and 47, fig 2).  
Specifically as to claim 33, the mobile device is a phone (see Phillips et al. figure 1).  
Specifically as to claim 34, the non-transitory computer- readable medium stores information in data tracks (see Phillips et al. para 42).  
Specifically as to claim 35, a contactless element (see Phillips et al. para 66).  
Specifically as to claim 37, wherein the Web page further displays a photograph of a user associated with the payment account number (see Phillips et al. para 67 image of owner).  

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Drawing Objections 
Applicant’s amendments to the specification overcome the prior objection to the drawings.
35 U.S.C. 101 Rejections 
With regards to applicant’s argument with respect to an improvement to the functioning of the computer, Examiner respectfully disagrees.  Applicant argues “the functioning of the computer is improved as the computer (mobile device) is displaying and retrieving information in such a manner to facilitate more efficient user input, which makes the overall process of obtaining and processing the account number more efficient, improving the functioning of the computing system.“  The claimed invention does not provide an improvement to the functioning of the computer but to the abstract idea.  
With regards to CosmoKey Solutions GmbH v. Duo Security LLC (Fed. Cir., Oct. 3, 2021), the claims were held eligible in step two because they recite a specific improvement to a particular computer implemented authentication technique providing low complexity and high security while the instant claimed invention is directed to improving the abstract idea of remembering an account number for a payment transaction.  
With regards to applicant’s argument that the claims are directed to significantly more than the abstract idea, Examiner disagrees.  Applicant argues the instant claims are directed to significantly more because the claims are directed to the use of a mobile device to input the account number with increased ease by virtue of the four vertically stacked windows.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic recitation of a mobile device computer and a computer network preforming their generic computer functions.  The claim recites the additional elements of a mobile device (claim 21, 31) comprising a processor and non transitory computer readable medium.  The mobile device is used to perform the displaying, receiving and transmitting  steps. The processor and computer readable medium are recited at  high levels of generality and only perform generic functions of executing and storing instructions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The mobile device limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. 
With regards to applicant’s arguments that claims 21-40 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to receiving, displaying and transmitting a payment account number which is an abstract idea of certain methods of organizing human activity.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of displaying account numbers on a mobile device) is not performed on a special use computer but instead on a general purpose computer (“An ‘electronic device’ may comprise a device that can process data using a processor. Examples of electronic devices may include computer apparatuses such as laptop computers, mobile phones, tablet computers, etc. Electronic devices may be used to conduct purchase transactions, either at a point of sale or by contacting a remote server computer operating a Web site…” para 24 originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).With regards to applicant’s arguments to the present claims are also similar to the patent-eligible claims in Data Engine Technologies LLC v. Google LLC. In Data Engine Techs., Examiner respectfully disagrees.  The instant claims are directed to displaying form fields on a mobile device, receiving entry of the payment account number into the fields and transmitting the account number and does not encompass "making complex electronic spreadsheets more accessible by providing familiar, user-friendly interface objects-specifically, notebook tabs-to navigate through spreadsheets while circumventing the arduous process of searching for, memorizing, and entering complex commands." (Data Engine Techs, 906 F.3d 999, 1002 (Fed. Cir. 2018)). 
 Applicant argues significantly more but has not provided any reasoning.
   By applicant’s own admission, the features “By applicant’s own admission, "generating a window on a GUI is a relatively low-complexity process which one skilled in the art would understand… at the time of filing the application” (rem 12-13)
 35 U.S.C. § 112 Rejections 
Applicant’s amendments have necessitated new rejections under 35 USC 112.  See above. 
35 U.S.C. § 103 Rejections 
Applicant’s arguments with respect to claim(s) 21-26, 29-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Phillips et al. disclose a virtual wallet with images of payment cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691